Case 2:20-cv-02020-NR Document 1-1 Filed 12/29/20 Page 1 of 7




                  Exhibit 1
Case 2:20-cv-02020-NR Document 1-1 Filed 12/29/20 Page 2 of 7




                                              533-2020-02085
Case 2:20-cv-02020-NR Document 1-1 Filed 12/29/20 Page 3 of 7
Case 2:20-cv-02020-NR Document 1-1 Filed 12/29/20 Page 4 of 7
Case 2:20-cv-02020-NR Document 1-1 Filed 12/29/20 Page 5 of 7
Case 2:20-cv-02020-NR Document 1-1 Filed 12/29/20 Page 6 of 7
Case 2:20-cv-02020-NR Document 1-1 Filed 12/29/20 Page 7 of 7
